—Application by the defendant pursuant to CPL 460.30 to extend his time to take an appeal from a judgment of the Supreme Court, Kings County, rendered September 29, 1993. We have treated a late notice of appeal filed November 16, 1993, as an application for this relief.
Ordered that the application is granted, the defendant’s time to take an appeal from the judgment is extended, and the defendant’s notice of appeal filed November 16, 1993, is deemed a timely notice of appeal from the judgment. Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.